Citation Nr: 1126890	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  11-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to October 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision rendered by the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is warranted prior to issuing a decision in these matters.  With regards to the claims for service connection for bilateral hearing loss disability and for tinnitus, the Veteran claims that such are due to exposure to acoustic trauma while serving in Korea.  His DD-214 shows that he served as a Military Policeman.  His service treatment records are of record.  They do not show, however, treatment for hearing loss or tinnitus and include whispered voice test results upon separation in October 1953 of 15/15.  Post-service VA outpatient treatment records do show treatment for hearing loss since at least 2002.  Several audiograms are of record.  (See, for instance, VA audiograms dated in July 2002, January 2004, and July 2009.) 

The Veteran underwent a VA examination in January 2011.  At such time, the VA examiner reviewed the Veteran's service treatment records and conducted an audiologic examination.  The examiner was unable, however, to provide puretone threshold values and stated that the Maryland CNC test was too unreliable to score.  As a result, no opinion was rendered as to the etiology of any hearing loss disability or tinnitus disability.  

Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Here, the examiner has not provided a sufficient rationale as to why testing could not be performed.  Additionally, even if audiologic testing could not be performed, the examiner has not stated why an opinion could not be rendered based on a review of the available evidence.  As such, the Board finds that this matter must be remanded for further examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for a VA audiologic examination.  The claims folder should be made available to and reviewed by the examiner, and such review should be reflected on the examination report.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or better) that any hearing loss disability and tinnitus is due to or the result of the Veteran's active military service.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  

2.  After the development requested has been completed, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

3.  After completing the requested actions and any additional notification and/or development action deemed warranted, the RO/AMC must readjudicate the claims of service connection for bilateral hearing loss disability and tinnitus.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

